DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: user
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moran (US 2006/0173625).
Regarding claim 1: Moran teaches a method of optimizing parameters for drilling operations (Abstract), the method comprising: receiving input from a user selecting an operating variable of interest for optimizing different stages of a drilling operation to be performed along a planned path of a well within a subsurface formation (element 402 in Fig. 4, ¶58, 66; input variables); estimating an initial target value of the selected operating variable for each stage of the drilling operation along the planned path of the well based on a first set of wellsite data associated with the planned path of the well (element 405 via elements 403, 404 in Fig. 4; ¶60-61, 66, 73, 75; using previously acquired data, to predict next segment to optimize and predict the next set of operating variable settings in the optimized drilling parameters); determining values of one or more drilling parameters for performing each stage of the drilling operation along a corresponding portion of the planned path of the well, based on the initial target value of the operating variable estimated for that stage (claim 1; determining optimized parameters based on previously acquired data); updating the initial target value of the operating variable based on a second set of wellsite data obtained in real-time from a downhole tool as the well is drilled along the planned path during a current stage of the drilling operation (claim 4; updating of optimization of drilling parameters based on updated/newly available data; optimizing drilling parameters in real time; querying to get current well data including rig sensed data and LWD/MWD data; ¶60,63,65); optimizing the values of the one or more drilling parameters for performing subsequent stages of the drilling operation based on the updated target value of the operating variable (element 405 in Fig. 4; ¶81); adjusting the planned path of the well for subsequent stages of the drilling operation, based on the optimized values of the one or more drilling parameters (¶85); and performing the subsequent stages of the drilling operation along the adjusted path of the well (¶89).

Moran teaches:
Regarding claim 2: wherein the first set of wellsite data is historical wellsite data associated with one or more nearby wells (element 401; ¶60-61).
Regarding claim 3: wherein the second set of wellsite data is real-time data collected from the well during the current stage of the drilling operation (¶65).
Regarding claim 4: wherein updating comprises: determining an actual value of the operating variable for the current stage of the drilling operation, based on the second set of wellsite data obtained while the current stage is performed along a portion of the planned path of the well (¶65); and updating the initial target value of the operating variable based on a difference between the actual value and the initial target value for the current stage (¶77-78).
Regarding claim 5: further comprising: providing a visualization of the initial target value, the actual target value, and the updated target value for the operating variable along the portion of the planned path of the well corresponding to the current stage of the drilling operation (element 307 in Fig. 3; ¶56).

Regarding claim 10: Moran teaches a system for optimizing parameters for drilling operations (Abstract), the system comprising: at least one processor (¶94); and a memory (¶53, 94) coupled to the processor having instructions stored therein, which when executed by the processor, cause the processor to perform functions including functions to: receive input from a user selecting an operating variable of interest for optimizing different stages of a drilling operation to be performed along a planned path of a well within a subsurface formation (element 402 in Fig. 4, ¶58, 66; input variables); estimate a target value of the selected operating variable for each stage of the drilling operation along the planned path of the well based on a first set of wellsite data associated with the planned path of the well (element 405 via elements 403, 404 in Fig. 4; ¶60-61, 66, 73, 75; using previously acquired data, to predict next segment to optimize and predict the next set of operating variable settings in the optimized drilling parameters); determine values of one or more drilling parameters for performing each stage of the drilling operation along a corresponding portion of the planned path of the well, based on the estimated target value of the operating variable for that stage (claim 1; determining optimized parameters based on previously acquired data; ¶65); update the target value of the operating variable based on a second set of wellsite data obtained in real-time from a downhole tool as the well is drilled along the planned path during a current stage of the drilling operation (claim 4; updating of optimization of drilling parameters based on updated/newly available data; optimizing drilling parameters in real time; querying to get current well data including rig sensed data and LWD/MWD data; ¶60,63,65); optimize the values of the one or more drilling parameters for performing subsequent stages of the drilling operation based on the updated target value of the operating variable (element 405 in Fig. 4; ¶81); adjust the planned path of the well for subsequent stages of the drilling operation, based on the optimized values of the one or more drilling parameters (¶85); and perform the subsequent stages of the drilling operation along the adjusted path of the well (¶89).

Moran teaches:
Regarding claim 11: wherein the first set of wellsite data is historical wellsite data associated with one or more nearby wells (element 401; ¶60-61).
Regarding claim 12: wherein the second set of wellsite data is real-time data collected from the well during the current stage of the drilling operation (¶65).
Regarding claim 13: wherein the functions performed by the processor further include functions to: determine an actual value of the operating variable for the current stage of the drilling operation, based on the second set of wellsite data obtained while the current stage is performed along a portion of the planned path of the well (¶65); and update the initial target value of the operating variable based on a difference between the actual value and the initial target value for the current stage (¶77-78).
Regarding claim 14: wherein the functions performed by the processor further include functions to: provide a visualization of the initial target value, the actual target value, and the updated target value for the operating variable along the portion of the planned path of the well corresponding to the current stage of the drilling operation (element 307 in Fig. 3; ¶56).

Regarding claim 19: Moran teaches a computer-readable storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions (Abstract), including functions to: receive input from a user selecting an operating variable of interest for optimizing different stages of a drilling operation to be performed along a planned path of a well within a subsurface formation (element 402 in Fig. 4, ¶58, 66; input variables); estimate a target value of the selected operating variable for each stage of the drilling operation along the planned path of the well based on a first set of wellsite data associated with the planned path of the well (element 405 via elements 403, 404 in Fig. 4; ¶60-61, 66, 73, 75; using previously acquired data, to predict next segment to optimize and predict the next set of operating variable settings in the optimized drilling parameters); determine values of one or more drilling parameters for performing each stage of the drilling operation along a corresponding portion of the planned path of the well, based on the estimated target value of the operating variable for that stage (claim 1; determining optimized parameters based on previously acquired data; ¶65); update the target value of the operating variable based on a second set of wellsite data obtained in real-time from a downhole tool as the well is drilled along the planned path during a current stage of the drilling operation (claim 4; updating of optimization of drilling parameters based on updated/newly available data; optimizing drilling parameters in real time; querying to get current well data including rig sensed data and LWD/MWD data; ¶60,63,65); optimize the values of the one or more drilling parameters for performing subsequent stages of the drilling operation based on the updated target value of the operating variable (element 405 in Fig. 4; ¶81); adjust the planned path of the well for subsequent stages of the drilling operation, based on the optimized values of the one or more drilling parameters (¶85); and perform the subsequent stages of the drilling operation along the adjusted path of the well (¶89).

Moran teaches:
Regarding claim 20: wherein the first set of wellsite data is historical wellsite data associated with one or more nearby wells (element 401; ¶60-61), and the second set of wellsite data is real-time data collected from the well during the current stage of the drilling operation (¶65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2006/0173625) in view of Benson et al (US 2016/0032705; hereinafter “Benson”).
Regarding claims 6 and 15, Moran teaches the method of claim 1 and system of claim 10 but does not explicitly teach:
wherein the visualization is displayed within a graphical user interface (GUI) of an application executable at the user's computing device.
Benson teaches:
Regarding claims 6 and 15: wherein the visualization is displayed within a graphical user interface (GUI) of an application executable at the user's computing device (¶124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Benson with the invention of Moran in order to allow the user to use the data in decision making in drilling.

Regarding claims 7 and 16, Moran teaches the method of claim 1 and system of claim 10 but does not explicitly teach:
wherein the visualization includes a three-dimensional (3D) representation of the planned path of the well superimposed on a 3D coordinate system.
Benson teaches:
Regarding claims 7 and 16: wherein the visualization includes a three-dimensional (3D) representation of the planned path of the well superimposed on a 3D coordinate system (¶106, 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Benson with the invention of Moran in order to aid in proper decision-making in drilling.

Benson teaches:
Regarding claims 8 and 17: wherein the 3D representation of the planned path of the well includes a 3D representation of boundary conditions for values of the operating variable during the current stage of the drilling operation (¶34, 106, 128).
Regarding claims 9 and 18: wherein the one or more drilling parameters are part of a set of drilling parameters used to control the values of the operating variable during the drilling operation, and the boundary conditions are based on predetermined values of the drilling parameters in the set (¶34, 128).

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive. The Applicant argues that the Moran reference does not teach that the second set of wellsite data is obtained in real-time from a downhole tool as the well is drilled along the planned path, and that the current well data cited in paragraph 65 is not equivalent to the claimed limitation. The Examiner respectfully disagrees with this assertion. Moran discloses optimizing drilling parameters in real time based on data from a downhole tool, for instance in ¶60 and when it refers to using current well data such as LWD/MWD in ¶63.  It is understood that part of what is disclosed is that the current well data may yield updated or newly available data for a particular part of the formation that has already been drilled, and that this data can be used in real time. It is also shown in ¶63, for instance, of the Moran reference that the current well data that is queried may include data related to the current well, the formations through which the current well passes and their contents, as well as data related to the drill bit and other drilling conditions. For example, current well data may include the type, design, and size of the drill bit that is being used to drill the well. Current well data may also include rig sensed data, LWD/MWD data, and any lagged data that has been obtained. This reads on the amended claim language as interpreted by the Examiner.

Conclusion
Applicant's amendment necessitated the updated ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857